Citation Nr: 1313851	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  07-24 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected carpal tunnel syndrome, right wrist.

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease, cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefits sought on appeal.  Jurisdiction over the case was subsequently transferred to the RO in Albuquerque, New Mexico.

In February 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The RO issued a rating decision in July 2007, wherein it increased the rating for the Veteran's service-connected degenerative disc disease, cervical spine, to 10 percent, effective from December 1, 2005.  The RO issued an additional rating decision in November 2011, wherein it increased the rating for the Veteran's service-connected carpal tunnel syndrome, right wrist, to 10 percent, effective from December 1, 2006.  However, as neither increase constitutes a full grant of all benefits possible, and as the Veteran has not withdrawn his claims on those issues, they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

When this case was previously before the Board in June 2012, it was decided in part and remanded in part for additional evidentiary development; it has since been returned to the Board for further appellate action.


In addition, in a February 2013 brief, the Veteran's representative indicated that the issue of entitlement to an increased rating for the service-connected sleep apnea was before the Board.  While this issue was previously on appeal, the Veteran withdrew his appeal in February 2012.  Because the issue is no longer in appellate status, it is referred to the RO for appropriate action. 

Recently, the Veteran submitted a disability determination from the State of New Mexico, finding him disabled.  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  Rice found a TDIU claim is implicitly raised where a pro se claimant presents some evidence of unemployability based on the disabilities at issue before the Board in the course of a claim for a higher rating.  Here, the disability determination was based on a variety of conditions, including those for which the Veteran is not service connected, and he has more than a dozen other service-connected disabilities not before the Board at this time.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over an inferred TDIU claim.  However, the Veteran is certainly free to file such a claim with the RO at any time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that when this case was remanded in June 2012, the RO or the AMC were instructed to obtain any treatment records from the New Mexico VA Health Care System dated after September 2011, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.

In the November 2012 supplemental statement of the case (SSOC), the AMC indicated that VA outpatient treatment records from the Albuquerque VA medical center (VAMC) were obtained from February 2, 2005 to November 30, 2012.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  However, it is clear additional VAMC records exist that are not associated with either Virtual VA or the physical claims file.  Despite indicating records were reviewed through November 2012 in the SSOC, no such records are found in the evidence.  The latest records in Virtual VA are dated in August 2012.

Furthermore, in January 2013, evidence was submitted regarding a determination by the State of New Mexico as to the Veteran's ability to be employed.  There are references in the decision to private medical records, and VA does not have such records for review.  Since it is necessary to remand for the outstanding VA medical records, the RO/AMC should also take this opportunity to obtain private medical records with the Veteran's consent.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any treatment records from the New Mexico VA Health Care System or Albuquerque VAMC dated after August 2012, and associate those records with the claims file.

2.  Ask the Veteran to complete releases for Med-Plus NM, and any other private medical provider who has treated him for these conditions.  If he does so, the RO/AMC should request these records, and, if they are not obtained, inform the Veteran of that fact.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished an SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

